Exhibit 10.35
 
THIRD AMENDMENT TO
RESEARCH AND LICENCE AGREEMENT
 
Made and entered in to this 29th day of March, 2018


By and between


YEDA RESEARCH AND DEVELOPMENT COMPANY LIMITED
a company duly registered under the laws of Israel of P O Box 95, Rehovot 76100,
Israel
(hereinafter, “Yeda”)


and


CELL SOURCE LIMITED
a company duly registered under the laws of Israel of 5 Kineret St., Bnei Brak,
Israel 5126237
(hereinafter, “Cell Source”)
 

WHEREAS
Yeda and Cell Source are parties to a research and licence agreement dated
October 3, 2011, as amended by a first amendment thereto dated April 8, 2014 and
a second amendment dated November 28, 2016 ("the R&L Agreement”); and




WHEREAS
Cell Source wishes to fund additional research at the Institute, to be carried
out jointly by Prof. Zelig Eshhar and Prof. Yair Reisner until March 1, 2018,
and thereafter by Prof. Zelig Eshhar and Prof. Ruth Arnon (the “Scientists”), as
more particularly set out herein, and Yeda is willing, subject to and in
accordance with the terms and conditions of this Amendment, to procure the
performance of the additional research at the Institute,



NOW THEREFORE IT IS AGREED BY THE PARTIES HERETO AS FOLLOWS:
 

1.
Amendment.




1.1.
Terms and phrases used in this Amendment which are defined in the R&L Agreement
shall have in this Amendment the same meaning as that attributed to them in the
R&L Agreement, unless otherwise expressly defined in this Amendment.




1.2.
This Amendment and the R&L Agreement shall be read as one and shall represent
the complete current understanding between the parties with respect to the
subject matter hereof. Subject to the modifications contained herein, the
provisions of the R&L Agreement shall remain unaltered and in full force and
effect.

 
 
 
 
 
Ref.  09-1809-17-541
 No.  198302_006

 

--------------------------------------------------------------------------------



 

1.3.
The above preamble and the appendices hereto form an integral part of this
Amendment.

 

2.
Additional Research.




2.1.
In addition to the Research conducted pursuant to the R&L Agreement, and in
consideration of the sums to be paid by the Company to Yeda pursuant to clause
2.2 below, Yeda undertakes to procure the performance of the research program
attached hereto as Annex A (the “Additional Research”) at the Institute during
the 12-month period commencing on January 1, 2018 (the “Additional Research
Period”).




2.1.1.
From January 1, 2018 until February 28, 2018, the Additional Research shall be
performed under the supervision of Prof. Zelig Eshhar and Prof. Yair Reisner.




2.1.2.
From March 1, 2018 through the end of the Additional Research Period, the
Additional Research shall be performed under the supervision of Prof Zelig
Eshhar and Prof. Ruth Arnon.




2.2.
The Company undertakes to pay to Yeda the amount of US$ 100,000 (one hundred
thousand US dollars) (the “Additional Research Budget”) as follows:




2.2.1.
The amount of US$ 50,000 (fifty thousand US dollars), to fund the portion of the
Additional Research to be conducted under the supervision of Prof. Yair Reisner
and Prof. Ruth Arnon, which amount shall be deducted from the Research Budget
payable during the “year” of the Research, pursuant to the R&L Agreement, during
with this Amendment is executed; and




2.2.2.
The amount of US$ 50,000 (fifty thousand US dollars) to fund the portion of the
Additional Research to be conducted under the supervision of Prof. Zelig Eshhar.
For avoidance of doubt no deduction shall be made to the Research Budget in
respect of the payment of this amount.




2.3.
The Additional Research Budget shall be paid in full within 14 days of the date
of execution hereof. Other than with respect to amount and payment dates, which
shall be governed by the provisions hereof, the Additional Research Budget shall
be governed by the terms of the R&L Agreement which pertain to the Research
Budget.




2.4.
The provisions of sections 2.2 of the R&L Agreement shall apply mutatis mutandis
in the case that one or both of the Scientists shall cease to be available for
the supervision of the performance of the Additional Research.




2.5.
All right and title to the results of the Additional Research shall vest in
Yeda, and such results shall be deemed Licensed Information pursuant to the R&L
Agreement.

 
 
 
 
2
 
Ref.  09-1809-17-541
 
 No.  198302_006

 

--------------------------------------------------------------------------------



 

2.6.
With respect to the Company’s license to the results of the Additional Research
only, the definition of “Products” in the R&L Agreement shall be deemed to
include products for CAR-T cell therapy for treatment of disease.




2.7.
Notwithstanding the provisions of sections 4.1 and 4.2 of the R&L Agreement,
Yeda shall procure submission by the Scientists of a written report finalizing
the results of the Additional Research within 60 days of the conclusion of the
Additional Research, no interim reports being required, and Yeda shall submit to
the Company a final financial report within 60 days of the conclusion of the
Additional Research, no interim financial reports being required.




2.8.
No representation or warranty is granted by the Company with respect to the
results of the Additional Research, as set forth more fully in section 2.3 of
the R&L Agreement.




2.9.
The provisions of the sections 2.2 and 2.3 of the R&L Agreement shall apply to
the Additional Research.




2.10.
The terms and conditions of the R&L Agreement with respect to the Research shall
apply mutatis mutandis to the Additional Research and the results thereof,
unless expressly provided otherwise herein.




3.
Entire Agreement. For the avoidance of doubt, the R&L Agreement and this
Amendment constitute the entire agreement between the parties hereto in respect
of the subject matter hereof, and supersede all prior agreements or
understandings between the parties relating to the subject matter hereof
(including any previous correspondence in this regard, between the parties, or
on their behalf) and may be amended only by a written document signed by both
parties hereto.

 
IN WITNESS WHEREOF the parties hereto have set their signatures as of this 29th
day of March, 2018.


For    YEDA RESEARCH AND DEVELOPMENT COMPANY LIMITED
 
for     CELL SOURCE LIMITED
         
Signature:
/s/ Mudl Sheves
/s/ Gil Granot- Mayor
 
Signature:
/s/ Itamar Shimrat
         
Name
Prof. Mudl Sheves
Gil Granot-Mayor
 
Name:
Itamar Shimrat
Title
Chairman
CEO
 
Title:
Chief Executive Officer

 
 
 
 
3
 
Ref.  09-1809-17-541
 
 No.  198302_006


 

--------------------------------------------------------------------------------



Annex A
Additional Research


Work plan for Cell Source: 1st April 2018    -    June 2019*

1.
Human studies:

 
A.           Human VETO-project: continue collaboration with Zelig.

A.1
Define optimal procedure for attaining VETO-CAR cells that retain their veto
activity in-vitro after transfection and exhibit specific killing of a tumor
cell line expressing the CAR antigen target using the vector against Her-2.

 

A.2
Based on A1 attempt to optimize VETO-CAR cells for multiple myeloma.

 

B.
Continue our attempts to develop a short assay for veto activity.

 
Mouse studies:
 

B.
Continue to optimize the use of genetically modified veto cells (OT1-veto) as
opposed to OT1 and veto infused separately.

 

C.
Finalize the study on the potential role of Tcm plus BM in the treatment of
autoimmune NOD diabetic mice.

 

D.
Continue to investigate the potential role of Tcm plus BM in the treatment of
sickle cell disease in mice.

 

E.
Continue to investigate the feasibility of generating anti-leukemia veto cells
following immunization of the donor with leukemia specific antigens.

 
 
 
 
4
 
Ref.  09-1809-17-541
 
 No.  198302_006

 